Citation Nr: 1720882	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  03-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an evaluation in excess of 10 percent for a right arm disability classified as a right upper arm strain muscle group V (previously claimed as a scar from right arm injury).

3. Entitlement to an evaluation in excess of 10 percent prior to April 13, 2012, and in excess of 20 percent from April 13, 2012, for a right arm disability classified as a right shoulder impingement syndrome (previously claimed as right upper arm injury).

(The issue of entitlement to service connection for an acquired psychiatric disorder will be the subject of a separate decision, as a different Veterans Law Judge held a hearing on that issue in December 2005).




REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the October 2011 decision, the RO increased the evaluation of the Veteran's service-connected hearing loss to 10 percent disabling effective August 30, 2010, and continued 10 percent ratings for the right upper arm strain muscle group V, and the right shoulder impingement syndrome.  The Veteran filed a notice of disagreement in April 2012.  In February 2013, the RO increased the rating for the right shoulder impingement syndrome to 20 percent, effective April 13, 2012, and continued the 10 percent ratings for the bilateral hearing loss and right upper arm strain muscle group V claims.

In April 2013, the Board took jurisdiction of the issue of increased ratings for hearing loss, right upper arm strain muscle group V, and right shoulder impingement syndrome so that the Veteran could be issued a Statement of the Case (SOC) with regard to those issues.  Manlicon v. West, 12 Vet. App. 238 (1999).  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depression and an anxiety disorder for further development.  As directed by the Board, the RO issued an SOC in November 2015.  The Veteran filed a timely substantive appeal (VA Form 9) in January 2016 and requested a video hearing before the Board.  

In July 2016, the Board remanded the increased rating claims for bilateral hearing loss, right upper arm strain muscle group V and right shoulder impingement syndrome because the Veteran was not provided with a hearing, as requested in the VA Form 9.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The Board's July 2016 decision also referred a pending claim (via an August 2010 report of General Information), for a dental condition.  As no action appears to have been taken regarding this matter, this issue is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues that are subjects of this appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims of entitlement to increased ratings for hearing loss, right upper arm strain muscle group V, and a right shoulder impingement syndrome.

Regarding the service-connected bilateral hearing loss, the Veteran was last afforded a complete VA examination in order to determine the severity of his hearing loss in September 2012.  In the March 2017 Board hearing, the Veteran reported that he had been given an audiological examination by the VA sometime in the last year.  VA medical records indicate that the Veteran was provided with an audiological consult on July 21, 2016.  However, the audiometric test results, and a discussion of the Veteran's hearing loss on his daily functioning are not included in the report.  As such, the Board finds that a remand is necessary in order to provide the Veteran with a comprehensive audiological examination that will thoroughly assess the current severity of his condition.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Regarding the service-connected right upper arm strain muscle group V and right shoulder impingement syndrome, the Veteran was last afforded a VA examination for his right arm disabilities in January 2013.  In the March 2017 Board hearing, the Veteran argued that his right arm disabilities have worsened since his last VA examination.  He contends that a new examination for his right arm disabilities is warranted.  Based on the Veteran's assertions that his right arm disabilities have worsened and the fact that the last VA examination regarding the Veteran's right arm disabilities was over four years ago, the Board finds that the Veteran should be afforded a new VA examination to assess the current level of severity for his right arm disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current level impairment of his service-connected bilateral hearing loss.  The claims folder, including a copy of this Remand, is to be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears at the applicable frequency levels.

After examining the Veteran and the results of all audiometric testing, the examiner is to provide a discussion that describes the functional effects caused by the Veteran's service-connected hearing loss disability.

A complete rationale is to be given for each opinion expressed with a discussion of the evidence of record and sound medical principles, which can reasonably make clear the medical guidance in the study of this case.

2. Schedule the Veteran for a VA examination to determine the current level impairment of his service-connected right arm disabilities (i.e., a right upper arm strain muscle group V, and a right shoulder impingement syndrome).

The claims folder, including a copy of this Remand, is to be provided to the examiner for review.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

All tests and studies needed to ascertain the status of the service-connected right shoulder impingement syndrome, and right upper arm strain, muscle group V, to include all indicated tests and studies, including x-rays, if deemed necessary, should be performed a written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and review of the record:

The examiner should fully described the functional effects of the service-connected (1) right shoulder impingement syndrome, and (2)the functional effects of the service-connected  right upper arm strain, muscle group V, on the Veteran's activities of daily living.

The examiner should described what types of activities would be limited because of the service-connection right shoulder impingement syndrome, and what types activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should described what types of activities would be limited because of the service-connected right upper arm strain, muscle group V, and what types activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

The examiner should generally record the pertinent medical complaints, symptoms, and clinical findings specific to: (1) the service-connected right should impingement syndrome, and (2) the service-connected right upper arm strain, muscle group V. 

The examiner should describe, in degrees of excursion, active and passive ranges of motion of the right and left shoulder joints, demonstrated on examination; and this clinical assessment should be expressed in terms of the degrees of flexion and abduction of the shoulder joint.

The examiner should describe, in degrees of excursion, active and passive ranges of motion of the right and left elbows and forearms, demonstrated on examination; and this clinical assessment should be expressed in terms of the degrees of flexion and extension of the elbow/forearm, and in terms of pronation and supination of the elbow/forearm. 

The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to both (or either) the service-connected right shoulder impingement syndrome and (or) the service-connected right upper arm strain, muscle group V. 

With respect the subjective complaints of pain, the examiner is requested to specifically comment on: (1) whether pain is visibly manifested on movement of the right shoulder, and if so, at what point (expressed in degrees, if possible) such pain is elicited such testing; and (2) whether pain is visibly manifested on movement of the right elbow, and if so, at what point (expressed in degrees, if possible) such pain is elicited such testing; and (3) whether pain is visibly manifested on movement of the right forearm, and if so, at what point (expressed in degrees, if possible) such pain is elicited such testing.

The examiner should comment on, in regards to the right shoulder, right elbow, and right forearm, whether the Veteran's subjective complaints are consistent with the objective findings.

For the right shoulder, right elbow, and right forearm, the examiner is requested to express an opinion as to the following; (1) whether pain limits the Veteran's functional ability during flare-ups, or when that  joint is used repeatedly over a period of time, and this clinical assessment, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of (1) the service-connected right shoulder impingement, and/or (2) the service-connected right upper arm strain, muscle group V, the Veteran exhibited any weakened movement, excess of fatigability, or incoordination of the right shoulder, right elbow, and/or right forearm; and these clinical assessments, if feasible, should be expressed in terms of the additional loss of range of motion resulting, as it affects each specified joint.

The examiner should identify the presence, or absence of ankylosis of the right shoulder and right elbow.  If the presence of anklyosis is identified, this clinical assessment should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of abduction in which the right shoulder joint is ankylosed; and in term of the degrees supination, pronation, flexion or extension in which the right elbow is ankylosed.

The examiner should address whether as a result of affected muscle group V, the level impairment due to the service-connected right upper arm strain is best characterized as mild, moderate, moderately severe, or severe.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After completing the requested actions, and any additional development deemed warranted, re-adjudicate the issues of entitlement of an increased rating for: (1) bilateral hearing loss, rated 10 percent; (2) right shoulder impingement syndrome, currently rated 20 percent; and (3) right upper arm strain, muscle group V, currently rated 10 percent, in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




